OFFICE     OF THE ATTORNEY                GENERAL   OF TEXAS
                                                    AUSTIN
GROVER     SELLERS
AtTORNEYGENERAL




   Iiowrable          Phil Foold,          Chief
   Uelghta          aad He8rurer           Mtlrrlon
   Deprtment            OS hgF1crtitws
   Audiin,          Texas

  Dear       slrr




             ter     urubr     &a




                                                              ury mush lf you
                                                              maloagthellnea




                     ue     quote   also      from the letter     you etmlosedt

                     %3      note   thrt      the laryuugs 8.0 the 8tatute8
          which you were Wad                   eneug;h to uegd us a few dam
ZWmzabls       Phil Ford,     pa@   2



        ago oover8 *paeking for @ale@ 88 we11 a8 8elf-
        lng and ofierfng    for 8Cl8.   Ifa8 an interprets-
        tica of the rtrtute    eter been M&I (or have aciy
        regulation8  been made pUr8u*nt     to the  8tatute)
        a8 to the effect    ol t&U  phrarr in couneotioa

               *. . . . .

              s80tiOU8   IL, 2, md 3 0r mm8                lO@b,     VWpion'8
PeMl     c%de,   tb8  &pplfCalmJ UtatUt8,r0d               (u   fOl%OU8:




       wheat flow, grrhu floa,,~otheroercuiia raotlp0F
       corn an&  ~to be p8cked for @le. offemd for
       Ir8b   OF’ 8016   Within   iAh   Ibt~8tie Of   %U        -88     it
       ~ballbeso   l&e&L PEova.asd, however, that!
       r8a8on8ble ruLer,rad
                       regatitlea8   foi ths etti-
   CbBat'eoiOPceWntOt tbl8 Aat, not iXL6OlWirtCSt
   herewlt#, md 3nCluding m8mn8ble +uiatioOr       BP
   tolemmcen, &all  be mde by the    &llUd88iOnel? Of
   A&l’iOtit~8.”
Honorable   Phil   Ford, .&e   3


            The regul8Dlon8
                       _.    YOg eQol@ol$d
                                .
                                           en    thir   8ubject   .do
uot cwer    the q.milIl~  quertlen~ s.lwo1waa.

           Ye ere of the 0pl~i~n       that the term ‘paok @I! 8+e’
88 uned in 8Uetiw8 0 uod 3 Of tb8,‘8t8tUte,          WWMI    t0  “pack
for *ale . t . ti tk 868tQ Of .%X88.’           f&i8 OOU8tPUCtiWl
81111avoid any lmt8rferenee rlth iaterrtote          and azport ‘trade
vhere 8t8odard W8mt8       crad IPM8flPeE  iI3 88llj iolltOKlae8  -8,
different  frm tho8e fixed by thi8 8tatUt8.           We ,doubt ip .the
I.egi8bMu=e~ lntemcled to by ruoh e penalty upon our StEte’8
lndwtry.    .‘Phe St8te olearl~ ha8 paver to adopt reiguhtlonr
of thi8 char8ote2.     w8i@ht8    8Rd HM8UFe8,     68 0. J. 152, Sec.
2, et req.